      Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


                                          )
NAVAJO NATION,                            )
                                          )
                       Plaintiff,         )
                                          )
               v.                         )
                                          )
ANDREW WHEELER, in his official           )
                                                    Case No. 2:20-cv-00602-MV-GJF
capacity as Administrator of the U. S.    )
Environmental Protection Agency; UNITED )
STATES ENVIRONMENTAL                      )
PROTECTION AGENCY; RICKEY DALE )
“R.D.” JAMES, in his official capacity as )
Assistant Secretary for Civil Works,      )
Department of the Army; and UNITED        )
STATES ARMY CORPS OF ENGINEERS, )
                                          )
                       Defendants.        )
                                          )


                      JOINT MOTION FOR SCHEDULING ORDER

       Plaintiff Navajo Nation, jointly with Defendants United States Environmental Protection

Agency (“EPA”); Andrew Wheeler, in his official capacity as Administrator of the EPA; the

Department of the Army, U.S. Army Corps of Engineers; and R.D. James, in his official capacity

as Assistant Secretary of the Army for Civil Works (collectively, the “Agencies”), by and

through undersigned counsel, move the Court to exclude this case from pretrial case

management, resolve the Parties’ separate proposals presented in this motion, provide for

expanded page limits, and enter a scheduling order accordingly.

       Counsel for the Parties conferred prior to filing this motion, but were unable to reach

agreement on all parts of this motion. Accordingly, the Parties submit separate proposals.
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 2 of 17




       In support of this motion, the Parties state the following:

       1.      This case concerns challenges to two final rules issued by the Agencies under the

Clean Water Act, entitled “Definition of ‘Waters of the United States’—Recodification of Pre-

Existing Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the “2019 Rule”), and “Navigable Waters

Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed. Reg. 22,250 (Apr. 21, 2020)

(the “2020 Rule”).

       2.      The 2019 Rule went into effect on December 23, 2019. It repealed the rule entitled

“Clean Water Rule: Definition of ‘Waters of the United States’” (the “2015 Rule”), and reinstated

the pre-2015 regulatory definition of “waters of the United States” under the Clean Water Act.

       3.      The 2020 Rule redefined “waters of the United States” under the Clean Water Act

and replaced the 2019 Rule. The 2020 Rule went into effect on June 22, 2020, in all states except

Colorado. 1

       4.      The Navajo Nation initiated this lawsuit on June 22, 2020, challenging the 2019

Rule and the 2020 Rule. ECF No. 1. The Agencies filed their answer to the Complaint on August

25, 2020. ECF No. 12. A status conference is scheduled for October 6, 2020. ECF No. 13.

       5.      The Parties agree that pursuant to the Administrative Procedure Act, review of the

Navajo Nation’s claims in this case will be based on the Agencies’ administrative records for the

2019 Rule and the 2020 Rule. Accordingly, the Parties request that this case be treated as one that

is excluded from pretrial case management pursuant to D.N.M.LR-Civ. 16.3. Discovery is neither




1Colorado v. EPA, No. 20-cv-1461, 2020 WL 3402325, at *13 (D. Colo. June 19, 2020) (staying
effective date of 2020 Rule in State of Colorado), appeals docketed, Nos. 20-1238, 20-1262, 20-
1263 (10th Cir.).

                                                 2
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 3 of 17




necessary nor appropriate. The Parties agree that the claims in this case should be decided after

the conclusion of briefing on cross-motions for summary judgment and a hearing (if one is

scheduled). Because review in this case is based on the administrative record, the Parties’ summary

judgment briefs will omit statements of facts. See D.N.M.LR-Civ. 56.1(b). The Parties also request

expanded page limits for their briefs, given the nature and complexity of the issues involved.

                                           Plaintiff’s Proposal

       6.      The Navajo Nation proposes that the case proceed as presented in the Complaint,

ECF No. 1, in which the Navajo Nation challenged both the 2019 Rule and the 2020 Rule together.

The Navajo Nation believes that proceeding in this manner would efficiently resolve its claims,

conserve resources, and avoid unnecessary delay. Indeed, in another case in which challenges to

the 2019 and 2020 Rules were consolidated, the court instructed the parties to brief both Rules

together. Order Granting Joint Mot. to Consolidate Cases and Modify the Scheduling Order,

Chesapeake Bay Found. v. Wheeler, Nos. RDB-20-1063 & RDB-20-1064, at 3 (D. Md. Aug. 24,

2020). The Navajo Nation bases its proposal here on the one that was jointly proposed by the

parties in the Chesapeake Bay Foundation case in response to the court’s instruction.

       7.      The Navajo Nation views the Agencies’ proposal that the Parties brief the Navajo

Nation’s claims separately, first with regard to the 2020 Rule and only subsequently with regard

to the 2019 Rule, as a motion to bifurcate the Navajo Nation’s claims. The Navajo Nation opposes

the Agencies’ motion (their so-called “two-phased approach,” see ¶ 20), because it would have the

effect of concealing the full extent of the Agencies’ actions as well as shielding the 2019 Rule

from timely judicial review and resolution.

       8.      The Parties also have some differences on the number of pages being proposed.


                                                 3
         Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 4 of 17




Briefing Both Rules Together

         9.    The Navajo Nation challenged the two Rules together because the Agencies

promulgated them as two parts of a unified initiative to replace the 2015 Rule with a new, narrower

definition of “waters of the United States,” namely, the 2020 Rule. See Definition of “Waters of

the United States”—Recodification of Pre-Existing Rules, 82 Fed. Reg. 34,899, 34,899 (July 27,

2017) (proposed 2019 Rule) (the Agencies “are publishing this proposed rule to initiate the first

step in a comprehensive, two-step process intended to review and revise the definition of ‘waters

of the United States’ consistent with the Executive Order”); Revised Definition of “Waters of the

United States”, 84 Fed. Reg. 4,154, 4,154 (Feb. 14, 2019) (proposed 2020 Rule) (“This proposal

is the second step in a comprehensive, two-step process intended to review and revise the definition

of ‘waters of the United States’ consistent with the Executive Order.”). Thus, the Agencies

themselves stated both rules are part of the same rulemaking initiative, just taking place in two

steps.

         10.   The two Rules therefore should be considered together, as they are inextricably

linked. Briefing on either of the Rules cannot occur without explaining the background, context,

and analyses (or lack thereof) of both Rules (along with the 2015 Rule). In addition, the Navajo

Nation claims that both Rules violate virtually the same laws and principles. Complaint, ECF

No. 1, at ¶¶ 135-68. Therefore, briefing the Navajo Nation’s challenges to the two Rules together

would avoid duplicative briefing, promote judicial economy, and conserve the Parties’ resources.

In contrast, bifurcation would be wasteful and would only serve to delay resolution of this case.

         11.   Moreover, many of the Navajo Nation’s claims regarding the two Rules overlap

with the Chesapeake Bay Foundation’s claims, because in both cases the Rules are being


                                                 4
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 5 of 17




challenged as violating the Administrative Procedure Act and Clean Water Act. The similarity of

claims lessens any burden on the Agencies because they will already be briefing these claims

(notably, the schedules being proposed by both parties here would start one-and-a-half months

after the schedule in Chesapeake Bay Foundation). Although the Agencies note in ¶ 27 that

Chesapeake Bay Foundation does not involve tribal treaty rights and trust obligations, the Navajo

Nation raised those issues with respect to both the 2019 and the 2020 Rules, meaning there are no

economies to be found in this regard by addressing the rules seriatim. Further, the Agencies have

already filed the administrative records for both Rules in Chesapeake Bay Foundation. Any burden

on the Agencies of briefing the Navajo Nation’s challenge to both Rules together should therefore

be minimal.

       12.     The other cases the Agencies describe below in which the 2019 Rule, 2020 Rule,

and 2015 Rule were challenged are largely irrelevant to whether this Court should grant the

Agencies’ request to bifurcate the Navajo Nation’s claims. In particular, most of the referenced

stays have been entered by consent. In addition, in some of the suits the challengers are seeking to

narrow the 2020 Rule and therefore would obtain all the substantive relief they seek solely from a

court decision on the 2020 Rule. See, e.g., Second Supp. Compl., Wash. Cattlemen’s Ass’n v. U.S.

Envtl. Prot. Agency, No. 2:19-cv-00569-JCC, at 48-512 (W.D. Wash. May 4, 2020) (seeking

injunction narrowing specific provisions of the 2020 Rule while leaving the rest of the Rule in

place); First Supp. Compl. for Declaratory and Inj. Relief, Or. Cattlemen’s Ass’n v. U.S. Envtl.

Prot. Agency, No. 3:18-cv-00564-AC, at 51-54 (D. Or., May 1, 2020) (same).



2 The cited page numbers reference the original pagination at the bottom of the page rather than
the ECF stamped pages.
                                                 5
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 6 of 17




       13.     Here, in contrast, the Navajo Nation ultimately seeks reinstatement of the 2015

Rule, which the Navajo Nation believes was the correct interpretation of “waters of the United

States.” That result requires rulings on both the 2020 Rule (which provides a new definition of

“waters of the United States”) and the 2019 Rule (which rescinded the 2015 Rule). Therefore, the

Agencies’ proposal to bifurcate the case would delay the relief that the Navajo Nation seeks.

       14.     There are only two cases involving both the 2020 and 2019 Rules in which briefing

schedules have been set: Murray v. Wheeler and Chesapeake Bay Foundation v. Wheeler,

discussed above. See Text Order, Murray v. Wheeler, No. 1:19-cv-1498 (N.D.N.Y. July 28, 2020).

The first of these cases was brought by two landowners and the second by a coalition of

environmental organizations. The Navajo Nation, a sovereign Indian tribe responsible for the

protection of its people and environment, is impacted fundamentally differently, and prejudiced

more, than landowners or environmental organizations by a request that would delay the relief that

the Navajo Nation seeks. And only the landowners’ suit is proceeding on a phased briefing

schedule.

       15.     Briefing the two Rules together also promotes judicial economy. If the Court

upholds the 2020 Rule there will be no need for it to consider the 2019 Rule, so there will be no

added burden on the Court. On the other hand, if the Court vacates the 2020 Rule it will be able to

consider the 2019 Rule without the need to review another round of briefs and re-familiarize itself

with the same or similar issues. If the Court has questions about the appropriate remedy relating

to the 2019 Rule after finding both Rules unlawful, the Parties can provide supplemental briefing

on that issue. At the same time, the Court’s decision as to how to craft an appropriate remedy for




                                                6
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 7 of 17




an unlawful rule, no matter how “complex,” ¶ 30, is separate from deciding the validity of the 2019

and 2020 Rules in the first place.

        16.      The Agencies’ engagement in other time-consuming litigation should not be used

as an excuse to delay this litigation. Moreover, because there are so many overlapping claims in

other challenges to both the 2020 Rule and 2019 Rule, the burden on the Agencies of briefing these

issues is lessened.

Page Numbers

        17.      The Navajo Nation’s proposal requests expanded page numbers for briefs that

address both the 2019 and 2020 Rules, whereas the Agencies’ proposal requests expanded page

numbers for briefs that would address the 2020 Rule only, premised on the Court granting their

motion to bifurcate briefing. The Navajo Nation also proposes that its final brief, which would

consist of both a response to Defendants’ cross-motion for summary judgment and a reply to the

Defendants’ opposition to Plaintiff’s motion for summary judgment, be afforded more pages than

Defendants’ final brief, which would merely be a reply to Plaintiff’s summary judgment

opposition.

        18.      Based on the reasoning provided in ¶¶ 6-17, the Navajo Nation proposes the

following schedule:

        •     October 6, 2020: Defendants’ certified indexes of the administrative records for the

              2019 Rule and 2020 Rule.

        •     November 6, 2020: Plaintiff’s motion to challenge or supplement the administrative

              record for the 2019 Rule and/or the 2020 Rule.




                                                  7
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 8 of 17




       •     January 15, 2021, if Plaintiff does not challenge the record, or 30 days after the Court

             rules on any record challenges, whichever is later: Plaintiff’s motion for summary

             judgment regarding both the 2019 Rule and the 2020 Rule, limited to 65 pages.

       •     March 1, 2021, if Plaintiff does not challenge the record, or 45 days after Plaintiff’s

             motion for summary judgment is due after the Court resolves any record challenges,

             whichever is later: Defendants’ response and cross-motion for summary judgment,

             limited to 65 pages.

       •     April 15, 2021, if Plaintiff does not challenge the record, or 45 days after Defendants’

             response and cross-motion for summary judgment is due after the Court resolves any

             record challenges, whichever is later: Plaintiff’s response and reply, limited to 40

             pages.

       •     May 17, 2021, if Plaintiff does not challenge the record, or 30 days after Plaintiff’s

             response and reply is due after the Court resolves any record challenges, whichever is

             later: Defendants’ reply, limited to 25 pages.

                                         Defendants’ Proposal

       19.      The two rules at issue in this case are supported by separate administrative records,

contain different agency decisions, and raise some different legal issues. The Agencies request that

the Court schedule proceedings in this case in two phases. The first phase would consist of cross-

motions for summary judgment on the merits of the 2020 Rule. If—and only if—necessary

following the Court’s ruling on the first phase of summary judgment briefs, the Parties could

submit briefs in a second phase concerning the 2019 Rule.




                                                  8
       Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 9 of 17




       20.     The two-phased approach would serve the interests of judicial economy and

conserve party resources, as it would allow the Parties and the Court to focus on the rule currently

in effect—the 2020 Rule—and only address the merits of the replaced 2019 Rule if necessary.

       21.     Not only could the Court’s ruling on the merits of the 2020 Rule affect the issues

and arguments at play with respect to the 2019 Rule, but the Court cannot grant meaningful relief

as to the replaced 2019 Rule as long as the 2020 Rule is in effect.

       22.     Additionally, addressing the 2019 Rule claims involves complex questions

concerning the appropriate remedy, the briefing and consideration of which may not be necessary

after the Court’s decision on Plaintiff’s challenge to the 2020 Rule. Navajo Nation seeks

reinstatement of the 2015 Rule. See supra ¶ 13; ECF No. 1, ¶ 14 (requesting that the Court set

aside the 2019 and 2020 Rules and stating that the “Agencies should resume implementation of

the 2015 Clean Water Rule”); id., Request for Relief. Two district courts ruled that the 2015 Rule

was unlawful and promulgated in violation of the Administrative Procedure Act and remanded the

Rule to the Agencies. Georgia v. Wheeler, 418 F. Supp. 3d 1336 (S.D. Ga. 2019); Texas v. EPA,

389 F. Supp. 3d 497, 504-06 (S.D. Tex. 2019). The 2019 Rule repealing the 2015 Rule was, in

part, promulgated in response to those courts’ holdings, after numerous other courts had

preliminarily enjoined the 2015 Rule in multiple states, including New Mexico. E.g., North Dakota

v. EPA, 127 F. Supp. 3d 1047, 1060 (D.N.D. 2015). The extent to which the 2015 Rule is

preliminarily enjoined in New Mexico is unclear. See North Dakota v. EPA, No. 3:15-cv-00059,

Dkt. Nos. 280, 282, 286, 289 (D.N.D.). The North Dakota court has not ruled on requests to clarify

the scope of the preliminary injunction, and proceedings in that case are stayed. See id., Dkt. Nos.

322, 323, 325. In addition to North Dakota, challenges to the 2015 Rule are pending in multiple


                                                 9
      Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 10 of 17




courts across the country. See infra ¶ 25; Ohio v. EPA, 969 F.3d 306, 310 (6th Cir. 2020)

(recognizing that plaintiffs’ challenge to the 2015 Rule remains live). Thus, to consider Navajo

Nation’s requested remedy of reinstating the 2015 Rule, the Court would need to take account of

other courts’ remand of the 2015 Rule to the Agencies, the applicability of the North Dakota

court’s preliminary injunction of the 2015 Rule, and the results of pending merits challenges to the

2015 Rule. Such consideration would be warranted only if the Court’s ruling on the 2020 Rule

claims does not fully resolve this case.

       23.       Even if this Court’s ruling on the 2020 Rule does not resolve all the issues in this

case, it would likely assist in clarifying the issues regarding Plaintiff’s challenge to the 2019 Rule

and thus conserve the Parties’ and the Court’s resources.

       24.       There are also a number of other challenges to the 2020 Rule pending across the

country that could bear upon the Court’s resolution of the 2019 Rule claims in this case and

potentially obviate the need for summary judgment briefing.

       25.       Other courts have taken a similar approach as requested here in cases that involve

challenges not only to the 2020 Rule but also to the 2019 Rule and/or the 2015 Rule. For example:

             •   Murray v. Wheeler, No. 1:19-cv-1498, Dkt. No. 22 (N.D.N.Y. July 28, 2020) (order

                 adopting a two-phased approach, setting briefing for 2020 Rule claims and

                 deferring scheduling briefing on 2019 Rule claims);

             •   Oregon Cattlemen’s Ass’n v. EPA, No. 3:19-cv-00564, Dkt. No. 94 (D. Or. May 6,

                 2020) (order granting stay of claims challenging 2015 Rule while briefing on 2020

                 Rule proceeds);




                                                  10
      Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 11 of 17




              •   Waterkeeper Alliance, Inc. v. Wheeler, No. 3:18-cv-03521, Dkt. No. 83 (N.D. Cal.

                  May 27, 2020) (stipulation holding in abeyance claims challenging 2015 Rule to

                  allow plaintiffs to add and brief the merits of challenge to 2020 Rule);

              •   Washington Cattlemen’s Ass’n v. EPA, No. 2:19-cv-00569, Dkt. No. 86 (W.D.

                  Wash. July 31, 2020) (order staying claims challenging 2015 and 2019 Rules while

                  briefing on 2020 Rule proceeds).

        Courts have also stayed cases involving challenges to the 2015 Rule and/or 2019 Rule. For

        example:

              •   Pierce v. EPA, No. 0:19-cv-02193, Dkt. No. 36 (D. Minn. Sept. 24, 2020)

                  (extending stay of challenges to 2015 and 2019 Rules);

              •   North Dakota v. EPA, No. 3:15-cv-00059, Dkt. No. 325 (D.N.D. June 24, 2020)

                  (extending stay of challenge to 2015 Rule);

              •   South Carolina Coastal Conservation League v. Wheeler, No. 2:19-cv-03006, Dkt.

                  No. 57 (D.S.C. Sept. 4, 2020) (extending abeyance of challenge to 2019 Rule);

              •   Southeastern Legal Found., Inc. v. EPA, No. 1:15-cv-02488, Dkt. No. 34 (N.D. Ga.

                  Aug. 5, 2020) (staying challenge to 2015 Rule).

        26.       Only one court has scheduled briefing of claims concerning the 2019 Rule. See

Chesapeake Bay Foundation v. Wheeler, No. 20-cv-1063, Dkt. No. 19 (D. Md. Aug. 24, 2020)

(scheduling combined briefing on the 2019 and 2020 Rules). However, that court did not foreclose

the possibility of briefing the 2020 Rule first. See id. at 3 n.1.

        27.       Although Navajo Nation asserts that “many” of its claims overlap with the

plaintiffs’ claims in Chesapeake Bay Foundation, supra ¶ 11, the cases present distinct issues.


                                                   11
        Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 12 of 17




Compare ECF 1 ¶¶ 153-156 (alleging violation of tribal treaty rights and trust obligations), ¶¶ 157-

168 (alleging violation of the Due Process Clause); with Chesapeake Bay Foundation, No. 20-cv-

1063, Dkt. No. 1 (not raising those issues, but including allegations absent from the Navajo

Nation’s complaint (e.g., allegations concerning the Agencies’ economic analysis for the 2019

Rule, see ¶¶ 100-103; allegations concerning Section 117(g) of the Clean Water Act, see ¶¶ 104-

106)). Thus, even if the briefing in Chesapeake Bay Foundation proceeds as currently scheduled,

because the claims concerning the 2019 Rule are different from the claims in this case, the

Agencies would expend considerable additional resources in briefing the 2019 Rule claims in this

case.

         28.   Additionally, Navajo Nation may seek to challenge the Agencies’ administrative

record for the 2019 Rule. Resolving such a challenge would consume the Parties’ and the Court’s

resources, and may ultimately prove unnecessary.

         29.   Moreover, the Agencies are actively engaged in time-consuming litigation

concerning challenges to the 2020 Rule. 3

         30.   If, after the Court’s decision on the 2020 Rule claims, briefing on some or all of the

2019 Rule claims is necessary, any delay would be minimal. The Parties would promptly confer




3 See, e.g., California v. Wheeler, No. 3:20-cv-03005-RS (N.D. Cal.); Colorado v. EPA, No. 20-
cv-1461 (D. Colo.); Chesapeake Bay Foundation v. Wheeler, No. 20-cv-1064 (consolidated with
20-cv-1063) (D. Md.); Conservation Law Foundation v. EPA, No. 1:20-cv-10280 (D. Mass.);
Environmental Integrity Project v. Wheeler, No. 1:20-cv-1734 (D.D.C.); Murray v. Wheeler, No.
1:19-cv-1498 (N.D.N.Y.); New Mexico Cattle Growers’ Ass’n v. EPA, No. 1:19-cv-988
(D.N.M.); Pascua Yaqui Tribe v. EPA, No. 4:20-cv-266 (D. Ariz.); Puget Soundkeeper Alliance
v. EPA, No. 2:20-cv-950 (W.D. Wash.); South Carolina Coastal Conservation League v.
Wheeler, No. 2:20-cv-1687 (D.S.C.); Washington Cattlemen’s Ass’n v. EPA, No. 2:19-cv-00569
(W.D. Wash.).

                                                12
      Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 13 of 17




and submit a proposed briefing schedule. And, as Plaintiff indicated, supra ¶ 10, the Court would

already be familiar with some of the background issues. To the extent that Navajo Nation is

concerned about delay in resolving their claims, the Agencies are open to proceeding earlier on

the 2020 Rule claims than proposed (provided that the number of days between the Parties’

summary judgment briefs remains the same as proposed). But such concerns of delay should not

be addressed by scheduling proceedings on Plaintiff’s 2019 Rule claims at this time—when that

rule has been replaced and has no effect, there is no relief the Court could provide, and even if the

Court could provide relief, the issue of remedy would be complex.

       31.       It is in the interest of judicial economy and conserving party resources to focus on

the litigation over the 2020 Rule and to brief the merits of the 2019 Rule only if the Court’s ruling

on Plaintiff’s 2020 Rule challenge does not resolve this case.

       32.       Accordingly, the Agencies propose the following two-phased schedule, which

adopts Plaintiff’s proposed dates for briefing the 2020 Rule. Because the Agencies propose

briefing only the 2020 Rule in Phase 1, they propose lower page limits than Plaintiff. However,

the Agencies propose that total page limits for the Parties’ briefs be the same, and disagree with

Plaintiff’s proposal of fewer total pages for the Agencies, see supra ¶¶ 17, 18. The Agencies are

open to adjusting the page limits (e.g., fewer pages for the Agencies’ reply and more pages for the

Agencies’ response and cross-motion), but request parity for the total pages of the Parties’ briefs.

       Phase 1—Briefing on the 2020 Rule

             •   October 6, 2020: Defendants’ certified index of the administrative record for the

                 2020 Rule.




                                                  13
Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 14 of 17




    •   November 6, 2020: Plaintiff’s motion to challenge or supplement the administrative

        record for the 2020 Rule.

    •   January 15, 2021, if Plaintiff does not challenge the record, or 30 days after the

        Court rules on any record challenges, whichever is later: Plaintiff’s motion for

        summary judgment, limited to 45 pages.

    •   March 1, 2021, if Plaintiff does not challenge the record, or 45 days after Plaintiff’s

        motion for summary judgment is due after the Court resolves any record challenges,

        whichever is later: Defendants’ response and cross-motion for summary judgment,

        limited to 45 pages.

    •   April 15, 2021, if Plaintiff does not challenge the record, or 45 days after

        Defendants’ response and cross-motion for summary judgment is due after the

        Court resolves any record challenges, whichever is later: Plaintiff’s response and

        reply, limited to 30 pages.

    •   May 17, 2021, if Plaintiff does not challenge the record, or 30 days after Plaintiff’s

        response and reply is due after the Court resolves any record challenges, whichever

        is later: Defendants’ reply, limited to 30 pages.

 Phase 2—Briefing on the 2019 Rule

    •   The Agencies propose that deadlines related to filing the administrative record for

        the 2019 Rule and summary judgment briefing not be set until the Court rules on

        the Phase 1 cross-motions for summary judgment. Within 14 days from the Court’s

        order resolving Phase 1, the Parties would confer and submit a joint proposal to




                                          14
      Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 15 of 17




               govern further proceedings, advising whether any further briefing is needed and, if

               so, providing a schedule.

       For the foregoing reasons and as described above, the Parties respectfully request that this

Court exclude this case from pretrial case management, resolve the Parties’ proposals presented

in this motion, provide for expanded page limits, and enter a scheduling order accordingly.

Dated: September 30, 2020                    Respectfully submitted,

                                             JILL GRANT & ASSOCIATES, LLC

                                             /s/ Jill Elise Grant
                                             JILL ELISE GRANT, Bar No. 7571
                                             IAN PAUL FISHER, Bar No. 1672524
                                             Jill Grant & Associates, LLC
                                             1319 F Street NW, Suite 300
                                             Washington, D.C. 20004
                                             Telephone: (202) 821-1950
                                             Facsimile: (202) 459-9558
                                             jgrant@jillgrantlaw.com
                                             ifisher@jillgrantlaw.com

                                             Counsel for Plaintiff


                                              /s/ Sonya J. Shea
                                             DANIEL PINKSTON
                                             SONYA J. SHEA
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Environmental Defense Section
                                             999 18th Street, South Terrace, Suite 370
                                             Denver, CO 80202
                                             Telephone: (303) 844-1804 (Pinkston)
                                             Telephone: (303) 844-7231 (Shea)
                                             Facsimile: (303) 844-1350
                                             daniel.pinkston@usdoj.gov
                                             sonya.shea@usdoj.gov

                                             JOHN C. ANDERSON
                                             United States Attorney

                                                15
Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 16 of 17




                              /s/ Manuel Lucero
                              MANUEL LUCERO
                              Assistant U.S. Attorney
                              P.O. Box 607
                              Albuquerque, NM 87103
                              (505) 224-1467

                              Counsel for Defendants




                                16
      Case 2:20-cv-00602-MV-GJF Document 15 Filed 09/30/20 Page 17 of 17




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on September 30, 2020, I electronically transmitted the foregoing

document to the Clerk of Court using the ECF system for filing and transmittal of a Notice of

Electronic Filing to registered counsel for all parties.


                                                           /s/ Sonya J. Shea




                                                  17
